Title: John Young to the American Commissioners, 16 December 1777
From: Young, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes 16th Decr 1777
I recived Yours of the 2d instant from Mr. Maylon [Moylan] along with the Dispatches for Congress which I will secure readey for Sinking in case of danger according to Your Orders.When the dispatches came to hand I was all clear for sea, and now onley wates for a favorable opportunity. Ther is certin information of seven saile of English Cruizers off Bil: [Belle] isle for evrey vessel Latley come into port being spoake with by one or more of them. The Judge of the Admiralety here was Pleased to Communicate this intelligence to me, and Belive they are Orderd on purpouse to Cruise off so near to watch the Fregates at L’Orient, and other American vessels ther, at Lorient [?] and now in this harbour. You may depend I shall lose no time consisting with the safty of the vessel under my command, and purpousing to remain in port till I receive further information of those cruizers which my force cannot Engage. If You Should think proper to send down aney more Dispatches and they Should come to hand before I Should have an oppertunety to Saile I will take care to put them in the same leadend box with the rest. I have The honnour to be very Respectfully Honorable Gentlemen your Humble Servant
Jno Young
 
Addressed: The Honbl / B: Franklin S. Deane & / A: Lee Esqrs: Continentail Commisseonrs / at Passy
Notation: Capt. Young
